Tbain, J.: I respectfully dissent. I do not agree that the petitioners should be required to report as income amounts which were not received in the taxable year, either in cash or by notes, and which were not due and payable by the close of the taxable year. The majority opinion relies heavily on Curtis R. Andrews, 23 T.C. 1026 (1955), which applied the so-called claim of right doctrine and prohibited the deferral of amounts received but not earned in the taxable year. The facts of the instant case disclose that a portion of the contract amounts were not paid either in cash or by notes in the taxable year. As to that portion of the “student accounts receivable,” the claim of right doctrine can have no applicability and the majority’s reliance on the Andrews case is misplaced. Moreover, even though the student’s contractual obligation arose at the time of signing, it is clear that the contract amounts did not become due and payable in their entirety in that year. To the extent that these same unpaid amounts were not due and payable in the taxable year, I do not believe that Your Health Club, Inc., 4 T.C. 385 (1944), is authority for their inclusion in income of that year. I believe that the conclusion reached by the majority does violence to established rules of accounting, whether for business or tax purposes, and results in a distortion of income. DreNNEN. J.. agrees with this dissent.